DETAILED ACTION
This is in response to Applicant’s Request for Continued Examination filed on 01/31/2022 and amendment on 12/29/2021. Claims 1, 3-4, 6, 8-10, 12-13, 15 and 17-20 are examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-4, 6, 8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey (US 2009/0037035) in view of Sautron (US 2017/0233081), Schafer (US 4,991,389), and Panov (US 2019/0128192).

	Regarding Claim 1: Hershey discloses a bleed air cooling system (12, Fig. 1) for a gas turbine engine (10, Fig. 1), comprising: a bleed outlet (see annotated figure 035’); 


    PNG
    media_image1.png
    1064
    830
    media_image1.png
    Greyscale


	However, Sautron teaches a bleed air cooling system (20; [0010]; and Fig. 3) for a gas turbine engine (12; [0010]; and Fig. 3), comprising: one or more bleed flowpaths (see paths from 34, 36 and 49, Fig. 3) operably connected to a bleed outlet (49; [0020]; and Fig. 3), each bleed flowpath including: two or more bleed ports (34, 36; [0014]; and Fig. 3) disposed at a separate axial location (see Fig. 2) of the gas turbine engine to provide bleed air (bleed air, see abstract); a bleed duct in fluid communication with the bleed ports and configured to convey the bleed airflow from the two or more bleed ports to a one or more manifold (connection downstream from 49; see Fig. 3 and [0011] wherein 49 distribute to different subsystems and thus has a manifold); a valve ( 46, 50; [0017]; and Fig. 3) disposed at each bleed port of the two or more bleed ports (see Fig.3) configured to move between an opened position and a closed position (see [0017]); and one or more sensors (28; [0014]; and Fig. 3) disposed along the bleed flow path downstream from the valve (see annotated figure 081’) between the valve and the one or more manifolds (see positioned of 28 in  Figs.3-4) to sense one or more conditions of the bleed airflow along the bleed flowpath (“the sensors 28 can include respective temperature sensors, respective flow rate sensors, or respective pressure sensors”, see [0014]);and wherein the valve at a particular bleed port is moved to the opened position based on 96633US01 (U421154US)2Application No. 15/601,544 the sensed one or more conditions, thereby selecting a source of the bleed airflow from the two or more bleed ports based on the sensed one or more conditions (see [0029, 0041, 46-48]).

    PNG
    media_image2.png
    678
    998
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hershey to have the sensors being disposed along the bleed flowpath downstream from the valve between the valve and the one or more turbine manifolds, the one or more conditions of the gas turbine engine being one or more conditions of the bleed air cooling system, and selecting a source of the bleed airflow from the two or more bleed ports based on the sensed one or more conditions, as taught by Sautron, to have measurements of the bleed air thermal conditions/capability along the flowpath and notably after valves that affect considerably thermos-fluidic properties (e.g. head loss, heat dissipation) of the bleed air and just before the bleed air reaches the component to be cooled.
Hershey in view of Sautron is silent regarding wherein the controller utilizes feedback from the valves to ensure a correct valve position is achieved and maintained.

    PNG
    media_image3.png
    756
    956
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Hershey in view of Sautron to have the controller utilizes feedback from the valves to ensure a correct valve position is achieved and maintained, as taught by Schafer, to have more accurate articulation of the valve, as recognized by Schafer (see Col. 5 L. 33-49).


However, Panov teaches a gas turbine engine (205; Fig. 2) with a controller (“processor comprising a logic/arithmetic unit”; [0049]) operatively connected to bleed sensors (“compressor pressure measurement”, see [0015]), wherein the controller identifies (see for example [0015] wherein sensor fault detection is present) and mitigates the effects of sensors of the one or more sensors which malfunction (see for example [0015-16] wherein sensor failure is compensated by means of an analytical sensor and provide virtual measurements).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Hershey in view of Sautron and Schafer to have the controller identifies and mitigates the effects of sensors of the one or more sensors which malfunction, as taught by Panov, to have redundancy in the system via soft/virtual sensors, as recognized by Panov (see [0015]). 

	Regarding Claim 3: Hershey in view of Sautron, Schafer, and Panov teaches all the limitations of Claim 1, as stated above, but is silent regarding an additional one or more sensors being disposed upstream of the valve.
However, Sautron further teaches one or more supplementary sensors (28; [0014]; and fig. 3) disposed upstream of the valve (see Fig. 3) to sense one or more conditions of the bleed 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hershey in view of Sautron to have an additional one or more sensors being disposed upstream of the valve, as taught by Sautron, to have further readings on the system as well as to have accurate readings of the one or mode conditions of the bleed air exiting the compressor by positioning sensors close to the bleed ports.

Regarding Claim 4: Hershey in view of Sautron, Schafer, and Panov teaches all the limitations of Claim 1, as stated above, and Sautron further teaches the sensors being one or more of pressure sensors and temperature sensors (see [0016] wherein “the sensors 28 can include respective temperature sensors, respective flow rate sensors, or respective pressure sensors”).

	Regarding Claim 6: Hershey in view of Sautron, Schafer, and Panov teaches all the limitations of Claim 1, as stated above, and Hersey further discloses the axial locations being axial locations of a high pressure compressor section (18; Fig. 1) of the gas turbine engine.

	Regarding Claim 8: Hershey in view of  Sautron, Schafer, and Panov teaches all the limitations of Claim 1, as stated above, and Hersey further discloses the controller (48; Fig. 1) configured to open and close the valves ([0028]) based on data received from the one or more sensors ([0028] discloses opening or closing the valves based on the flow model which is based 

Regarding Claim 19: Hershey discloses a method of cooling one or more components (the system 12 discloses the method) of a gas turbine engine (10; Fig. 1), comprising: sensing one or more conditions (engine operating parameters, not numbered, [0028]) via one or more sensors (120(1)-120(N); Fig. 5); one or more bleed flowpaths (see highlighted part in annotated figure  035’) each disposed at an axial location (see annotated figure  035’) of a compressor section (18; Fig. 1) of the gas turbine engine; urging a bleed airflow (36; Fig. 1) through two or more bleed ports (100 and 106; Fig. 1) of the one or more bleed flowpaths based on the one or more sensed conditions (operation and/or physical properties, see [0038])  via operation of a valve (106, 102; Fig. 1) disposed at each bleed port of the two or more bleed ports ([0023] and [0037] disclose modulating and adjusted, e.g. urging, the valves 106 and 108 to control the temperature of the thermal control air 36 and match the desired blade clearance wherein the desired blade tip clearance is determined based on sensors measurements see [032]); and flowing the bleed airflow (see arrow in Fig. 1) through a bleed duct (see annotated figure  035’) of the one or more bleed flowpaths toward a bleed outlet (see annotated figure  035’) via one or more turbine manifolds (see annotated figure  035’) disposed at a turbine section (see annotated figure  035’) of the gas turbine engine and extending at least partially circumferentially around the turbine section (see annotated figure  035’), the one or more bleed flowpaths operably connected to the bleed outlet via the one or more turbine manifolds (see annotated figure  035’) the one or more turbine manifolds configured to provide the bleed airflow (the distribution manifold necessarily distributes and provide bleed air 36 see Figs. 1-2 ) to one or more components of the 
	Hershey does not explicitly discloses sensing one or more conditions of a bleed air flow, and the one or more sensors being disposed along the one or more bleed flowpath downstream from the valve between the valve and the one or more turbine manifolds.
	However, Sautron teaches a bleed air cooling system (20; [0010]; and Fig. 3) for a gas turbine engine (12; [0010]; and Fig. 3), comprising: one or more bleed flowpaths (see paths from 34, 36 and 49, Fig. 3) operably connected to a bleed outlet (49; [0020]; and Fig. 3), each bleed flowpath including: two or more bleed ports (34, 36; [0014]; and Fig. 3) disposed at a separate axial location (see Fig. 2) of the gas turbine engine to provide bleed air (bleed air, see abstract); a bleed duct in fluid communication with the bleed ports and configured to convey the bleed airflow from the two or more bleed ports to a one or more manifold (49; see Fig. 3 and [0011] wherein 49 distribute to different subsystems and thus has a manifold); a valve ( 46, 50; [0017]; and Fig. 3) disposed at each bleed port of the two or more bleed ports (see Fig.3) configured to move between an opened position and a closed position (see [0017]); and one or more sensors (28; [0014]; and fig. 3) disposed along the bleed flow path downstream of the valve (see annotated figure 081’) between the valve and the one or more manifolds (see positioned of 28 in  Figs.3-4) to sense one or more conditions of the bleed airflow along the bleed flowpath (“the sensors 28 can include respective temperature sensors, respective flow rate sensors, or respective pressure sensors”, see [0014]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hershey to have sensing the one or more conditions of the bleed air flow and the sensors being disposed along the bleed flowpath 
Hershey in view of Sautron is silent regarding wherein the controller utilizes feedback from the valves to ensure a correct valve position is achieved and maintained.
However, Schafer a bleed system (see annotated figure 389’) similar as Hershey and Sautron having a bleed valve (22, Fig. 1) and a controller (see annotated figure 389’) that utilizes feedback from the valves to ensure a correct valve position is achieved and maintained (see Fig. 1 and Col. 5 L. 33-49).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Hershey in view of Sautron to have the controller utilizes feedback from the valves to ensure a correct valve position is achieved and maintained, as taught by Schafer, to have more accurate articulation of the valve, as recognized by Schafer (see Col. 5 L. 33-49).
Hershey in view of Sautron and Schafer is silent regarding wherein the controller identifies and mitigates the effects of sensors of the one or more sensors which malfunction.
However, Panov teaches a gas turbine engine (205; Fig. 2) with a controller (“processor comprising a logic/arithmetic unit”; [0049]) operatively connected to bleed sensors (“compressor pressure measurement”, see [0015]), wherein the controller identifies (see for example [0015] wherein sensor fault detection is present) and mitigates the effects of sensors of the one or more sensors which malfunction (see for example [0015-16] wherein sensor failure is compensated by means of an analytical sensor and provide virtual measurements).


Regarding Claim 20: Hershey in view of Sautron, Schafer, and Panov teaches all the limitations of Claim 19, as stated above, and Sautron further teaches stopping the bleed airflow through a first bleed port; and starting the bleed airflow through a second bleed port of the two or more bleed ports via selective operation of the plurality of the valves in response to the one or more sensed conditions ([0035,38] discloses altering one of the bleed air flow with the other).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hershey in view of Sautron, Schafer, and Panov as applied in Claim 19, to have stopping the bleed airflow through a first bleed port; and starting the bleed airflow through a second bleed port of the two or more bleed ports via selective operation of the plurality of the valves in response to the one or more sensed conditions, as taught by Sautron, to meet the bleed air demand, as recognized by Sautron (see [0028]).


	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hershey in view of Sautron, Shafer, and Panov as applied to claim 1 above, and further in view of Mackin (US 2015/0104289).

	Regarding Claim 9: Hershey in view of Sautron, Schafer, and Panov teaches all the limitations of Claim 1, as stated above, and Hershey further discloses (106; Fig. 1) at a first bleed port (100; Fig. 1) of the two or more bleed ports, and a second valve (108; Fig. 1) at a second bleed port (102; Fig. 1) of the two or more bleed ports, but is silent regarding the first valve being mechanically connected to the second valve such that opening of the first valve forces closure of the second valve via the mechanical connection.
	However, Mackin teaches a bleed air cooling system (system for bleeding air, not numbered, [0018]) having: two or more bleed ports (302, 304; [0031]; and Fig. 7) disposed at a separate axial location (see Fig. 7) of a gas turbine engine (200; [0031]; and Fig. 7) to provide bleed air (bleed air, not numbered; and [0031]), wherein a first valve (604; [0036]; and Fig. 7) at a first bleed port (304; [0031]; and Fig. 7) of the two or more bleed ports is mechanically connected to a second valve (602; [0036]; and Fig. 7) at a second bleed port (302; [0031]; and Fig. 7) of the two or more bleed ports (rods 802, 804, and 806 mechanically connect 612 and 608, i.e. first and second valves, together), such that opening of the first valve forces closure of the second valve via the mechanical connection (“rods 802, 804, 806 have moved […] to enable fluid flow through the bleed port 304 [i.e. open the first valve 604] […] and have moved […] to substantially stop fluid flow through the bleed port 302 [i.e. close the second valve]”, see [0031]).
.

	Claims 10, 12-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adibhatla (US 2017/0234224) in view of Hershey, Sautron, Schafer, and Panov.

	Regarding Claim 10:  Adibhatla discloses a gas turbine engine (110; Fig. 1), comprising: a compressor section (122, 124; Fig. 1); a turbine section (128, 130; Fig. 1) operably connected to the compressor section (134 and 136 connect the turbine section to the compressor section, Fig. 1); and  96633US01 (U421154US)3Application No. 15/601,544a bleed air cooling system (see annotated figure 224’), comprising:  two or more bleed flowpaths (186; Fig. 1) operably connected to a bleed outlet (see annotated figure 224’) to divert a bleed airflow (cooling air, not numbered, [0022]) from a gas turbine engine flowpath (see arrows in Fig. 1), wherein a first bleed flowpath (see annotated figure 224’) of the two or more bleed flowpaths is configured to deliver a first bleed airflow (see annotated figure 224’) to a high pressure turbine (128; Fig. 1) of the turbine section, and a second bleed flowpath (see annotated figure 224’) of the two or more bleed flowpaths is configured to deliver a second bleed airflow (see annotated figure 224’) to a low pressure turbine (130; Fig. 1) of the turbine section.

    PNG
    media_image4.png
    706
    795
    media_image4.png
    Greyscale

	Adibhatla is silent regarding each bleed flowpath including: two or more bleed ports disposed at a separate axial location of the gas turbine engine to divert the bleed airflow from a gas turbine engine flowpath; a bleed duct in fluid communication with the bleed ports and configured to convey the bleed airflow from the two or more bleed ports to the bleed outlet; a valve disposed at each bleed port of the two or more bleed ports configured to move between an opened position and a closed position; and one or more sensors disposed along the bleed flowpath to sense one or more conditions of the bleed airflow along the bleed flowpath; and a turbine manifold disposed at the turbine section and extending at least partially circumferentially around the turbine section, the bleed flowpath operably connected to the bleed outlet via the turbine manifold; wherein the one or more sensors are disposed along the bleed flowpath downstream from the valve between the valve and the one or more turbine manifolds the one or 
	However, Hershey discloses  a gas turbine engine (10, Fig.1) similar to Adibhatla with a bleed air cooling system (12, Fig. 1) for a gas turbine engine (10, Fig. 1), comprising: a bleed outlet (see annotated figure  035’); a bleed flowpath (see highlighted part in annotated figure  035’) operably connected to the bleed outlet to divert a bleed airflow (36; Fig. 1) from a gas turbine engine flowpath (see annotated figure  035’), the bleed flowpath including: two or more bleed ports (100, 102; Fig. 1) disposed at a separate axial location of the gas turbine engine (see annotated figure  035’) to divert a bleed airflow (36; Fig. 1) from a gas turbine engine flowpath (see annotated figure  035’); a bleed duct (see annotated figure  035’) in fluid communication with the bleed ports and configured to convey the bleed airflow from the two or more bleed ports to the bleed outlet (see annotated figure  035’); a valve (106, 108; Fig. 1) disposed at each bleed port of the two or more bleed ports configured to move between an opened position and a closed position (see [028]);  one or more sensors (120(1)-120(N); Fig. 5)  to sense one or more conditions of the bleed airflow (see [0029] “The first set of engine operating parameters typically includes […] air flows [e.g. thermal air 36], temperatures & pressures,); and a turbine manifold (see annotated figure  035’) disposed at a turbine section (see annotated figure  035’) of the gas turbine engine and extending at least partially circumferentially around the turbine section (see annotated figure  035’) the one or more turbine manifolds configured to provide the bleed airflow (the distribution manifold necessarily distributes and provide bleed air 36 see Figs. 1-2 ) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adibhatla to have each bleed flowpath including: two or more bleed ports disposed at a separate axial location of the gas turbine engine to divert a bleed airflow from a gas turbine engine flowpath; a bleed duct in fluid communication with the bleed ports and configured to convey the bleed airflow from the two or more bleed ports to the bleed outlet; a valve disposed at each bleed port of the two or more bleed ports configured to move between an opened position and a closed position;  one or more sensors to sense one or more conditions of the bleed airflow; and a turbine manifold disposed at a turbine section of the gas turbine engine and extending at least partially circumferentially around the turbine section the one or more turbine manifolds configured to provide the bleed airflow to one or more components of the turbine section to cool the one or more components, a controller configured to move the valve at a particular bleed port is moved to the opened position based on the sensed one or more conditions, thereby modulating the source of the bleed airflow from the two or more bleed ports based on the sensed one or more conditions, as taught by Hershey. 

	Adibhatla in view of Hershey teaches all the limitation stated above but does not explicitly discloses the sensors being disposed along the bleed flowpath downstream from the valve between the valve and the one or more turbine manifolds, the one or more conditions of the gas turbine engine being one or more conditions of the bleed air cooling system, and selecting a source of the bleed airflow from the two or more bleed ports based on the sensed one or more conditions.
	However, Sautron teaches a bleed air cooling system (20; [0010]; and Fig. 3) for a gas turbine engine (12; [0010]; and Fig. 3), similar as Hershey, comprising: one or more bleed flowpaths (see paths from 34, 36 and 49, Fig. 3) operably connected to a bleed outlet (49; [0020]; and Fig. 3), each bleed flowpath including: two or more bleed ports (34, 36; [0014]; and Fig. 3) disposed at a separate axial location (see Fig. 2) of the gas turbine engine to provide bleed air (bleed air, see abstract); a bleed duct in fluid communication with the bleed ports and configured to convey the bleed airflow from the two or more bleed ports to a one or more manifold (connection downstream from 49; see Fig. 3 and [0011] wherein 49 distribute to different subsystems and thus has a manifold); a valve ( 46, 50; [0017]; and Fig. 3) disposed at each bleed port of the two or more bleed ports (see Fig.3) configured to move between an opened position and a closed position (see [0017]); and one or more sensors (28; [0014]; and fig. 3) disposed along the bleed flow path downstream of the valve (see annotated figure 081’) between the valve and the one or more manifolds (see positioned of 28 in  Figs.3-4) to sense one or more conditions of the bleed airflow along the bleed flowpath (“the sensors 28 can include respective temperature 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adibhatla in view of Hershey to have the sensors being disposed along the bleed flowpath between the valve and the one or more turbine manifolds, the one or more conditions of the gas turbine engine being one or more conditions of the bleed air cooling system, and selecting a source of the bleed airflow from the two or more bleed ports based on the sensed one or more conditions, as taught by Sautron, to have measurements of the bleed air thermal conditions/capability along the flowpath and notably after valves that affect considerably thermos-fluidic properties (e.g. head loss, heat dissipation) of the bleed air and just before the bleed air reaches the component to be cooled.

Adibhatla in view of Hershey and Sautron teaches all the limitations above but is silent regarding wherein the controller utilizes feedback from the valves to ensure a correct valve position is achieved and maintained.
However, Schafer a bleed system (see annotated figure 389’) similar to Hershey and Sautron having a bleed valve (22, Fig. 1) and a controller (see annotated figure 389’) that utilizes feedback from the valves to ensure a correct valve position is achieved and maintained (see Fig. 1 and Col. 5 L. 33-49).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Adibhatla in view 

Adibhatla in view of Hershey, Sautron, and Schafer is silent regarding wherein the controller identifies and mitigates the effects of sensors of the one or more sensors which malfunction.
However, Panov teaches a gas turbine engine (205; Fig. 2) with a controller (“processor comprising a logic/arithmetic unit”; [0049]) operatively connected to bleed sensors (“compressor pressure measurement”, see [0015]), wherein the controller identifies (see for example [0015] wherein sensor fault detection is present) and mitigates the effects of sensors of the one or more sensors which malfunction (see for example [0015-16] wherein sensor failure is compensated by means of an analytical sensor and provide virtual measurements).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Adibhatla in view of  Hershey, Sautron, and Schafer to have the controller identifies and mitigates the effects of sensors of the one or more sensors which malfunction, as taught by Panov, to have redundancy in the system via soft/virtual sensors, as recognized by Panov (see [0015]). 

	Regarding Claim 12: Adibhatla in view of Hershey Sautron, Schafer, and Panov teaches all the limitations of Claim 10, as stated above, but is silent regarding additional one or more sensors being disposed upstream of the valve.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adibhatla in view of Hershey  Sautron, Schafer, and Panov, as modified in Claim 10, to have additional one or more sensors being disposed upstream of the valve, as taught by Sautron, to have more reading on the system and to have accurate readings of the one or mode conditions of the bleed air exiting the compressor by positioning sensors close to the bleed ports.

	Regarding Claim 13: Adibhatla in view of Hershey, in view of Sautron, Schafer, and Panov teaches all the limitations of Claim 10, as stated above, and Sautron further teaches the sensors being one or more of pressure sensors and temperature sensors (see [0016] wherein “the sensors 28 can include respective temperature sensors, respective flow rate sensors, or respective pressure sensors”).

	Regarding Claim 15: Adibhatla in view of Hershey, Sautron,  Schafer, and Panov teaches all the limitations of Claim 10, as stated above, and Hersey further teaches the axial location being axial locations of a high pressure compressor section (18; Fig. 1) of the gas turbine engine.

	Regarding Claim 17: Adibhatla in view of Hershey,  Sautron,  Schafer, and Panov teaches all the limitations of Claim 10, as stated above, and Hersey further discloses the controller (48; Fig. 1) configured to open and close the valves ([0028]) based on data received from the one or more sensors ([0028] discloses opening or closing the valves based on the flow model which is based on the operating parameters and physical properties of the various parts of the engine measured by the sensors 120(1)-120(M).

	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adibhatla in view of Hershey, Sautron, Schafer, and Panov as applied to claim 10 above, and further in view of Mackin.

	Regarding Claim 18: Adibhatla in view of Hershey,  Sautron, Shafer, and Panov teaches all the limitations of Claim 1, as stated above, and Hershey further discloses (106; Fig. 1) at a first bleed port (100; Fig. 1) of the two or more bleed ports, and a second valve (108; Fig. 1) at a second bleed port (102; Fig. 1) of the two or more bleed ports, but is silent regarding the first valve being mechanically connected to the second valve such that opening of the first valve forces closure of the second valve via the mechanical connection.
	However, Mackin teaches a bleed air cooling system (system for bleeding air, not numbered, [0018]) having: two or more bleed ports (302, 304; [0031]; and Fig. 7) disposed at a separate axial location (see Fig. 7) of a gas turbine engine (200; [0031]; and Fig. 7) to provide bleed air ( bleed air, not numbered; and [0031]), wherein a first valve (604; [0036]; and Fig. 7) at a first bleed port (304; [0031]; and Fig. 7) of the two or more bleed ports is mechanically connected to a second valve (602; [0036]; and Fig. 7) at a second bleed port (302; [0031]; and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adibhatla in view of Hershey, Sautron, Schafer, and Panov to have the first valve being mechanically connected to the second valve such that opening of the first valve forces closure of the second valve via the mechanical connection, as taught by Mackin, to simultaneously move and/or control the first and second valves in order to select, tailor and/or optimize an amount of fluid flow through the associated apertures and/or bleed ports, as recognized by Mackin, see [0020] and [0031].

Response to Arguments
Applicant’s arguments/remarks filed 12/29/2021 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/R.A.C./Examiner, Art Unit 3741   /TODD E MANAHAN/                                           Supervisory Patent Examiner, Art Unit 3741